Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a video interface to receive image data from an image capture device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No.10846533. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims, such as, in different combinations of claims.
The following is a complete listing of the correspondence between the claims of the instant application and the U.S. Patent No.10846533.
The claims of the  instant application
1
U.S. Patent No.10846533
1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (US 2014/0022281 A1, hereinafter Georgeson) in view of Hammond (US 2014/0111544 A1).
Regarding claim 1, Georgeson teaches:
An augmented reality apparatus for aviation, ([0027], “Embodiments disclosed herein provide an optical reference system for Augmented Reality (AR)-enabled mobile maintenance tracking that can be built, deployed temporarily and periodically, and maintained easily in the computer memory of portable devices. AR allows projection of computer-generated elements overlaid on real-world objects to provide the viewer with an enhanced visualization of both real world elements and computer generated elements. It enables mobile non-destructive evaluation (NDE) or maintenance data to be displayed all around a structure such as an aircraft during pilot "walk-arounds" or maintenance checks with a handheld mobile device.”) comprising:
a video interface to receive image data from an image capture device; ([0008], “A microcontroller is connected to the communications interface and interconnected to the camera to receive image information from a region on an object within the FOV of the camera.”)
a memory to store aviation object information; ([0028], “Referring to the drawings, FIG. 1 shows an aircraft fuselage 10 as an example of a structure or object on which the present embodiments may be used. The fuselage has been constructed using a detailed Computer and 
a processing unit ([0008], “A microcontroller”) to: 
determine a field of view of the image capture device; ([0047], “Panning to the right along fuselage 10 as shown in FIG. 12 moves the camera FOV 22b so that the QR code patterns 84a for the door hinge 14 and 84b for the pitot static port 16 are no longer visible by the camera, but QR code patterns 84c and 84d for access plate upper right corner 86 and jack support 87 are visible with an additional QR code pattern 84e associated with identification a "specific feature" 92 now within the camera FOV.”)
identify aviation objects within the field of view; ([0046], “The region on the fuselage within the camera FOV 22a of FIG. 11 includes four QR code patterns 84a, 84b, 84c and 84d associated with (as examples) door hinge 14, pitot static port 16, an access plate upper right and 
generate graphical user interface elements for identified aviation objects ([0046], “A CAD database and/or maintenance database provides location specific content for the projector 30 to display in the ROP 23, for example, a data block 88 regarding corrosion repair on the entry door sill and an image 90 of the location and extent of the repair. Visible features are shown in the drawings for reference but hidden features such as underlying structural elements may be located from the CAD database as well and displayed by the projector in the ROP 23.”)
However, Georgeson does not teach:
a sensor interface to receive location information and orientation information related to the image capture device; 
a processing unit to: determine a location and an orientation of the image capture device based on the location information and orientation information;
generate graphical user interface elements for identified aviation objects to be overlaid on the image data.
On the other hand, Hammond teaches:
a sensor interface to receive location information and orientation information related to the image capture device; ([0027], “in Steps 405, 410, and 415, the device software will selectively read the GPS, IMU, and magnetometers (e.g., a compass), and/or other sensors disposed on the mobile device 115. For example, the software reads the IMU and magnetometer to determine the location and pointing vector of the user, and reads the GPS to 
a processing unit (mobile device 115) to: determine a location and an orientation of the image capture device based on the location information and orientation information; ([0027], “The software may be stored on the mobile device 115 in the form of a specialized application, or may be executed via HTML5. In operation, as shown in the on-device process flow 400 provided in FIG. 4, in Steps 405, 410, and 415, the device software will selectively read the GPS, IMU, and magnetometers (e.g., a compass), and/or other sensors disposed on the mobile device 115. For example, the software reads the IMU and magnetometer to determine the location and pointing vector of the user, and reads the GPS to determine the user's location.” The mobile device uses software to get location and orientation based on the data from sensors.)
generate graphical user interface elements for identified aviation objects to be overlaid on the image data. ([0034], “The filtered geometry is overlaid on the video frame and geometry matching (i.e., overlaid onto edges) is performed (Step 455),”)
Georgeson teaches an AR apparatus for aviation, wherein the location and orientation information about the capturing device is acquired based on a marker, and the acquired repairing information is projected onto the aviation device. Hammond teaches using sensors located on the capturing device to acquiring location and orientation information and the acquired information from DB can be overlayed on the captured image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the marker based location and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YANNA WU/Primary Examiner, Art Unit 2611